UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1201


BAO DEN CHEN; SHUNQIN CHEN,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 6, 2009                 Decided:   November 10, 2009


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Gary J. Yerman, New York, New York, for Petitioners. Tony West,
Assistant Attorney General, Jennifer L. Lightbody, Senior
Litigation   Counsel,   Aimee   J.  Frederickson,   UNITED   STATES
DEPARTMENT   OF   JUSTICE,   Office  of   Immigration   Litigation,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bao    Den     Chen    and   Shunqin         Chen,   both      natives     and

citizens of China, seek review of an order of the Board of

Immigration        Appeals    (Board)      affirming        the    decision        of   the

Immigration Judge denying relief from removal.                        The Chens first

dispute the Board’s finding that their asylum applications were

not timely filed and that no exceptions applied to excuse the

untimeliness.        We lack jurisdiction to review this determination

pursuant to 8 U.S.C. § 1158(a)(3) (2006).                       See Gomis v. Holder,

571 F.3d 353, 358-59 (4th Cir. 2009).                    Given this jurisdictional

bar,    we   may   not     review   the   underlying         merits    of    the    Chens’

asylum claim.

             The Chens also contend that the Board erred in denying

their    request     for     withholding          of   removal.     “To     qualify     for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality,        membership      in    a        particular     social     group,      or

political opinion.”           Rusu v. INS, 296 F.3d 316, 324 n.13 (4th

Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

Based on our review of the record, we find that the Chens have

not made the requisite showing.                   Likewise, we uphold the finding

that the Chens failed to demonstrate that it is more likely than

not that they would be tortured if removed to China.                                See 8

C.F.R. § 1208.16(c)(2) (2009).

                                              2
              Accordingly, we dismiss in part and deny in part the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.

                                               PETITION DISMISSED IN PART
                                                       AND DENIED IN PART




                                       3